DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/19/2022, Remarks pg. 8, regarding the status of the claims and amendments is hereby acknowledged. 
Applicant's arguments filed 3/19/2022, Remarks pg. 8-9, regarding all pending rejections of claims  have been fully considered. The examiner notes that the Remarks state “…Without acquiescing in any rejections, including certain takings of Office Notice that Applicant would have traversed if the relevant claims had not been canceled, all pending rejections are moot as they do not apply to any extant claim version…”, however, the applicant has not presented arguments with respect to the prior art of record as applicable to the amended independent claims. 
With respect to the newly amended limitations relating to “record one or ore playout details of the respective ad,” the examiner will also rely on the prior art of record. For example, ATSC 3.0 (of record) teaches recording the reported values for the current time, start time, and start date relating to the MPD that was used by the RMP (receiver media player) when it began playing the presentation is order to present supplemental content (pg. 115-116 Section 9.14.1). See also Zelewski further discloses para 55 – user database comprises user recorded data relating to geography, usage history, IC interaction history; see also para 60 further teaches the delivery of IC at the client device generates results that are sent back to the User Result Collection Module 418 relating to the playout details of the respective ads such as the user interactions with the IC or location of commercials within the downloaded media and which correspond to playout details that are stored (i.e., recorded). See also Zelewski para 83 and 117 obtaining viewer location in order to present particular IC which a person of ordinary skill in the art would have understood corresponds to user geography recorded in Zelewski para 55.
Therefore, the examiner will provide a new grounds of rejection in order to take into consideration the newly amended limitations not previously presented, in part, with the prior art of record and newly found prior art reference(s).
Claim Interpretation
Regarding the term “assembly” the term is interpreted in light of the specification, wherein the limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The term “assembly” is given the broadest reasonable interpretation in light of the specification to include the dictionary definition of “assembly” to include the fitting together of manufactured parts into a complete machine, structure, or unit of a machine. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 11, 14, 17, 32-36, 38-40, 42-43 are rejected under U.S.C. 103 as being unpatentable over YAMAGISHI; Yasuaki et al. US 20180288468 A1 (hereafter Yamagishi ‘468) and in further view of YAMAGISHI; YASUAKI US 20170055006 A1 (hereafter Yamagishi ‘006) and in further view of YAMAGISHI; Yasuaki et al. US 20160057467 A1 (Yamagishi ‘467) and in further view of "ATSC Standard: ATSC 3.0 Interactive Content (A/344)", May 2, 2019 (hereafter ATSC 3.0) and in further view of Zalewski; Gary M. US 20100273553 A1 (hereafter Zalewski) and in further view of Patel; Vipul et al. US 10178435 B1 (hereafter Patel).
Regarding claim 1, “an assembly comprising: at least one receiver device comprising at least one display, at least one broadcast signal receiver, and at least one processor configured with instructions which when executed by the processor configure the processor to: receive from the broadcast receiver at least one audio video (AV) stream for live presentation of the AV stream on the display; receive at least one non-real time (NRT) content comprising advertisements of at least one ad event for insertion of the NRT content into the AV stream” Yamagishi ‘468 para 57-69, 138-146, 224-231, 328 client apparatus 40 (Fig. 25, 334 comprising processor and display)  for receiving Ad/Dash files of a program content, advertisement content, and NRT content also known as Locally Cached Content wherein locally cached advertisements are inserted with live television content. 
Regarding “present on the display the ad event in accordance with at least one Javascript template, wherein the ad event is managed at least in part by an Xlink that triggers associated JavaScript controls, the template defining what ads get played out, and what the ads are in the ad event, a first ad of the ad event being stored for play,” (Yamagishi ‘468 para 223-231 display live content, with ad events stored in cache corresponding to NRT content also known as LCC as discussed above, in accordance with “…script application generation section 103 generates a script application based on the data supplied from the reception section 101 and supplies the data to the processing section 105. Here, the script application is an application that can execute a script. This script application can be an application developed using a markup language such as HTML5 or an application developed using a script language such as JavaScript”; see para 147-165 teaching elements for “Xlink that triggers associated JavaScript controls, the template defining what ads get played out, and what the ads are in the ad event” wherein In FIG. 10, the client apparatus 40 has an application/codec capability, a DASH client capability, and a transport stack/HTTP server capability. Also, the transport stack/HTTP server capability includes an)(Link resolver capability and an HTTP proxy cache capability. It should be noted, however, that the HTTP server of the communication server 30 may have the XLink resolver capability. ).
With respect to the term “Javascript template” Yamagishi ‘468 recognizing a solution to a known problem of ad-insertion control utilizing XLink (para 145 - 3GPP (Third Generation Partnership Project) and DASH-IF (Industry Forum), standardization projects for mobile communication system, follow the footsteps of an ad-insertion control realization method personalized by Period element XLink that is prescribed by MPEG-DASH. It is assumed that ATSC 3.0 will also follow the footsteps of this ad-insertion control realization method. It should be noted that XLink is a specification for defining a link between XML documents and advised by W3C (World Wide Web Consortium). Yamagishi acknowledges that the features of ATSC 3.0 will incorporate known elements of ad-insertion with respect to a link between XML documents and advised by W3C. See Yamagishi Fig. 11-14 and corresponding specification sections disclosing elements corresponding to Javascript template, para 137-144 – local cache for advertisement insertion to  present on the display the ad event in accordance with at least one Javascript template, wherein the ad event is managed by both an Xlink that triggers associated JavaScript controls and then the JavaScript template for the ad event, the template defining what ads get played out, and what the ads are in the ad event, a first ad of the ad event being stored in cache or memory buffer for play; See Fig. 13-14 disclosing a segment template identifier with media indicators for main program and advertisement; see para 155-159 when the Xlink arrives the first ad is played out immediately from cache or memory buffer). Yamagishi ‘468 para 224-231 teaches the following:
[0228] The script application generation section 103 generates a script application based on the data supplied from the reception section 101 and supplies the data to the processing section 105. Here, the script application is an application that can execute a script. This script application can be an application developed using a markup language such as HTML5 or an application developed using a script language such as JavaScript (registered trademark). 
[0229] The MPD generation section 104 generates MPD metadata based on the data supplied from the reception section 101 and supplies the MPD metadata to the processing section 105. Here, although the Period element appropriate to content such as program or advertisement is written in MPD metadata, the detailed content thereof will be described later. 
[0230] The processing section 105 performs necessary processes on the Ad segment and the DASH segment supplied from the Ad/DASH segment generation section 102, the script application supplied from the script application generation section 103, and the MPD metadata supplied from the MPD generation section 104 and supplies the data to the transmission section 106. 
[0231] The transmission section 106 sends the data supplied from the processing section 105 to the broadcast server 20 or the communication server 30. It should be noted that, here, of the data (files) of the Ad segment and the DASH segment, the script application, and the MPD metadata, data delivered via broadcasting is sent to the broadcast server 20 and data delivered via communication is sent to the communication server 30.
A person of ordinary skill in the art would have reasonably inferred and understood Yamagishi ‘468 para 228-231 as creating a template using a script application (e.g., Javascript) to produce data that corresponds to display the ad event in accordance with at least one Javascript template, wherein the ad event is managed at least in part by an Xlink that triggers associated JavaScript controls, the template defining what ads get played out, and what the ads are in the ad event, a first ad of the ad event being stored for play” because whereas Yamagishi ‘468 does not use the term “Javascript template”, the data descripted in Yamagishi ‘468 228-231 would be understood as a Javascript template in further view of Yamagishi ‘006 disclosing signaling data template for MPD created using XML (Fig. 10-12 and para 232-276). The inference discussed above is further clarified wherein Yamagishi ‘467 MPD URL in which Section 2.2.5 also discloses a MPD URL and “Non-patent literature 2” designates a “template” and wherein the NPL states “URL templates…which may be downloaded through an xlink….”
The motivation to combine Yamagishi ‘468, Yamagishi ‘006, and Yamagishi ‘467 is further evidenced in the ATSC standards (i.e., ATSC 3.0) which seeks to define a standard for executing interactive content and to define and/or verify the proper emission specifications and to allow interactive content developers to target a known environment (page 1 – interactive content delivered over broadband or broadcast or both and similar to inventions of Yamagishi ‘468 and Yamagishi ‘006; pg. 18, Section 6.1 teaches the client apparatus to request content from external URLs using JavaScript).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamagishi ‘468 for receiving real-time streams for displaying live broadcast television in conjunction with received NRT data comprising advertisements to be displayed using a script application such as Javascript and a template by incorporating known elements of Yamagishi ‘006 disclosing signaling data template for MPD created using XML because the prior art recognizes the benefit of utilizing template data related to MPD is downloaded over xLink  as disclosed in Yamagishi ‘467.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamagishi ‘468, Yamagishi ‘006, and Yamagishi ‘467 by further incorporating known elements of ATSC standards (i.e., ATSC 3.0) each of Yamagishi’s invention comprises the transmission of content using ATSC standards and HTTP DASH because the prior art (e.g., ATSC 3.0) recognizes the benefit of utilizing standardization projects for utilizing stored content to customize video presentations based on viewer characteristics. 
Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467 and ATSC 3.0 are silent with respect to the first ad updating based on one or more vote tallies for a televised event so that the ad evolves as votes are counted, a second ad being stored for play, the second ad being interactable to take a user through a series of steps via the second ad, a component also being presented with the second ad, the component being selectable to provide a command to transmit a message to a mobile device for the purchasing of a product; and execute one or more of the first and second ads to record one or more playout details of the respective ads.” However, the combination of Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467 and ATSC 3.0 render obvious the presentation and storage of advertisements as claimed in the independent claims. 
In an analogous art, Zelewski teaches “ad updating based on one or more vote tallies for a televised event so that the ad evolves as votes are counted” (para 40, 80-82- interactive advertising presented during a televised program can be referred to as interactive commercials, interactive ads, interactive content, supplemental content wherein interactive content comprises a voting sequence that updates itself as the votes are counted and the clock progresses such that the advertisement is also progressing; In frame 1302 the voting sequence starts. Clock 1314 indicates the amount of time that the player has for voting, which is 30 seconds in the example shown in FIG. 13. The name of the options, which in this example corresponds to contestants, are shown next to the button that will perform a vote for the corresponding contestant. In subsequent frame 1304, downward counting clock 1314 indicates that 15 seconds are left for voting and that a number of votes have already been casted.) Regarding “the second ad being interactable to take a user through a series of steps via the second ad, a component also being presented with the second ad, the component being selectable to provide a command to transmit a message to a mobile device for the purchasing of a product; and execute one or more of the first and second ads to record one or more playout details of the respective ads” Zelewski (Fig. 12 and para 77-79 a user is able to interact with a different “interactive advertisement” that the one disclosed in para 80-82, to order a pizza and wherein the pizza advertisement progressively takes a user from selecting a purchase, to confirming address, confirming payment, to confirmation of the order). Regarding “and execute one or more of the first and second ads to record one or more playout details of the respective ads” Zelewski para 55 – user database comprises user recorded data relating to usage history, IC interaction history; see also para 60 further teaches the delivery of IC at the client device generates results that are sent back to the User Result Collection Module 418 relating to the playout details of the respective ads such as the user interactions with the IC or location of commercials within the downloaded media and which correspond to playout details that are stored (i.e., recorded). See also Zelewski Fig. 13 and para 40, 80-82 teaches interactive advertising presented during a televised program can be referred to as interactive commercials, interactive ads, interactive content, supplemental content wherein interactive content comprises a voting sequence that updates itself as the votes are counted and the clock progresses such that the advertisement is also progressing; In frame 1302 the voting sequence starts. Clock 1314 indicates the amount of time that the player has for voting, which is 30 seconds in the example shown in FIG. 13. The name of the options, which in this example corresponds to contestants, are shown next to the button that will perform a vote for the corresponding contestant. In subsequent frame 1304, downward counting clock 1314 indicates that 15 seconds are left for voting and that a number of votes have already been casted.)
However, whereas Zelewski teaches tracking user interactions during the playout of IC’s (para 60) and also teaches that a user is provided with an option to purchase an item (para 77), Zelewski does not disclose component being selectable to provide a command to transmit a message to a mobile device for the purchasing of a product.
In an analogous art, Patel teaches presenting a viewer with onscreen components related to advertising content to enable the viewer to select options for receiving coupons on a mobile device (i.e., a message comprising a coupon for the purchasing of a product) (Fig. 9a-9d and col.27:21-67 to col. 30:1-67)(see also col.1:57-60 – interactive content comprises real-time onscreen voting in how the program continues)(see also col. 31:12-23 – delivering icons or hyperlinks to a user’s mobile device for an advertiser’s website). 
Note: See prior art of record but not relied upon supporting the viewers request to obtain a message to a mobile device for the purchasing of a product related to advertising content on a set-top box Harper; Leslie Ann et al. US 20120296745 A1 B1 para 42-45.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467 and ATSC 3.0 for receiving real-time streams for displaying live broadcast television in conjunction with received NRT data comprising advertisements to be displayed using a script application such as Javascript and a template as relating to the transmission of content using ATSC standards and HTTP DASH by further incorporating known elements of Zalewski’s invention for presenting live broadcasts/programs with advertisements known in the art wherein ads update themselves based on a voting function that counts votes in real-time as the view time progresses or ads that progressively take a user through a series of on-screen instructions for ordering advertised content or known elements for of Patel’s invention for presenting a viewer with onscreen components related to advertising content to enable the viewer to select options for receiving coupons on a mobile device because the combination still results in the presentation of advertisement content along with known options for enabling a user to interact with the presented content to obtain additional information (i.e., coupon) on a mobile device to allow the user to conveniently access and present the coupon barcode to a cashier from a mobile device without the need to print out the coupon. 
Regarding claim 5, “wherein the at least one template defines what advertisements in a group of advertisements are to be used as the first and second ads in the ad event” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Yamagishi ‘468 teaches selecting from a group of stored files are cached (see Yamagishi ‘468 para 105, 149-152, 160, 173, 258, 280, 302-304, 315).
Regarding method claims 11, 14, the claims are further rejected on obviousness grounds as discussed in the rejection of claims 1 and 5 wherein limitations of claim are broader in scope but also mirrors the elements of claim the elements 1 and 5 of the assembly are rendered obvious by the references discussed in the rejection of claims 1 and 5. Wherein claim 11 further recites a dynamic adaptive streaming, for the purpose of compact prosecution, assuming that an invention transmitting a template and also uses adaptive dynamic streaming also corresponds to sending a template to the receiver using an XLink embedded in a dynamic adaptive “stream”, then the rejection of the claims below will indicate the rejection for the purpose of compact prosecution using the prior art referenced above to the current assignee (i.e., YAMAGISHI; Yasuaki et al. US 20180288468 A1 para 0058 - The Ad/DASH server 10 is a server for handling delivery service that supports MPEG-DASH (Dynamic Adaptive Streaming over HTTP). Here, MPEG-DASH is a streaming delivery standard compliant with OTT-V (Over The Top Video) that relates to adaptive streaming delivery using HTTP (Hypertext Transfer Protocol)-based streaming protocol.). 
Regarding method claim 17, the claim is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 5 wherein the elements of the assembly are rendered obvious by the references discussed in the rejection of claims 1 and 5. 
Regarding claim 32, “wherein the one or more recorded playout details comprises playout location” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Zelewski further discloses para 55 – user database comprises user recorded data relating to geography, usage history, IC interaction history; see also para 60 further teaches the delivery of IC at the client device generates results that are sent back to the User Result Collection Module 418 relating to the playout details of the respective ads such as the user interactions with the IC or location of commercials within the downloaded media and which correspond to playout details that are stored (i.e., recorded). See also Zelewski para 83 and 117 obtaining viewer location in order to present particular IC which a person of ordinary skill in the art would have understood corresponds to user geography recorded in Zelewski para 55.
Regarding claim 33, “wherein the one or more recorded playout details indicates a profile of a viewer” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein the broadest reasonable interpretation of the term “profile” includes the dictionary definition as “to give a short description of someone or something with important and useful details about them” and wherein Zelewski para 55 further discloses tracking and storing information about a user in User Database 404 comprising information about the user attached to the client device such as age would be used as a short description of the user that is demographic information and further captures the usage history, preferences, hobbies, purchasing history, IC interaction history which are useful in tailoring IC as disclosed in para 83 and 118.
Regarding claim 34, “wherein the ad event is associated with a first identifier, the first identifier having plural ad identifiers assigned to the first identifier for presenting the ad event using one or more respective ads indicated via the ad identifiers, the first identifier being different from the ad identifiers” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Zelewski para 83-84 further discloses an ad event 458 comprises a first identifier as “A” and further teaches that a selection is made from one or more respective ads (B1, B2, B3)( i.e., the first identifier having plural ad identifiers assigned to the first identifier for presenting the ad event using one or more respective ads indicated via the ad identifiers, the first identifier being different from the ad identifiers). Zelewski teaches commercials B1, B2, and B3 are different commercials but will have the same length. See also Yamagishi ‘468 Fig. 12 and para 155-156 teaching that for each ad indicator, the content of advertisement to be reproduced changes dynamically in accordance with user characteristic which is interpreted as utilizing a plurality of identifiers, each different, for every ad event opportunity.
Regarding claim 35, “wherein the first identifier is a unique alpha- numeric string identifying the ad event” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Zelewski para 83-84 further discloses an ad event 458 comprises a first identifier as “A” and further teaches that a selection is made from one or more respective ad identifiers comprising alpha numeric representations (e.g., B1, B2, B3)( i.e., the first identifier having plural ad identifiers, comprising numbers and letters such as B1, B2, B3, and assigned to the first identifier for presenting the ad event using one or more respective ads indicated via the ad identifiers, the first identifier being different from the ad identifiers). See also Yamagishi ‘468 Fig. 12 and para 155-156 teaching that for each ad indicator (e.g., A1 comprising and alpha numeric identifier), the content of advertisement to be reproduced changes dynamically in accordance with user characteristic which is interpreted as utilizing a plurality of identifiers, each different, for every ad event opportunity.
Regarding claim 36, “wherein each ad identifier is a unique alpha- numeric string identifying the respective ad” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Zelewski para 83-84 further discloses an ad event 458 comprises a first identifier as “A” and further teaches that a selection is made from one or more respective ad identifiers comprising alpha numeric representations (e.g., B1, B2, B3)( i.e., the first identifier having plural ad identifiers, comprising numbers and letters such as B1, B2, B3, and assigned to the first identifier for presenting the ad event using one or more respective ads indicated via the ad identifiers, the first identifier being different from the ad identifiers). See also Yamagishi ‘468 Fig. 12 and para 155-156 teaching that for each ad indicator (e.g., A1 comprising and alpha numeric identifier), the content of advertisement to be reproduced changes dynamically in accordance with user characteristic which is interpreted as utilizing a plurality of identifiers, each different, for every ad event opportunity.
Regarding claims 38-39, 42-43 the claims are further rejected on obviousness grounds as discussed in the rejection of claim 32-33.
Regarding claim 40, “wherein the plural ads all relate to a same product as indicated via the template” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein the combination of prior art to Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467, ATSC 3.0, Zalewski and in further view of Patel render obvious the limitation relating to template and wherein Zelewski para 83-84 further discloses B1 and B2 correspond to the same product (i.e., a soft drink) of a different brand (e.g., Coke and Pepsi).
Claims 31, 37, and 41 are rejected under U.S.C. 103 as being unpatentable over YAMAGISHI; Yasuaki et al. US 20180288468 A1 (hereafter Yamagishi ‘468) and in further view of YAMAGISHI; YASUAKI US 20170055006 A1 (hereafter Yamagishi ‘006) and in further view of YAMAGISHI; Yasuaki et al. US 20160057467 A1 (Yamagishi ‘467) and in further view of "ATSC Standard: ATSC 3.0 Interactive Content (A/344)", May 2, 2019 (hereafter ATSC 3.0) and in further view of Zalewski; Gary M. US 20100273553 A1 (hereafter Zalewski) and in further view of Patel; Vipul et al. US 10178435 B1 (hereafter Patel) and in further view of Giladi, Alexander PG Pub 2019/0045235 (hereafter Giladi).
Regarding claim 31, 37,  and 41 “wherein the one or more recorded playout details comprises playout time” the combination of prior art to Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467, ATSC 3.0, Zalewski and in further view of Patel render obvious the elements with respect recorded playout details. In particular,  ATSC 3.0 teaches recording the reported values for the current time, start time, and start date relating to the MPD that was used by the RMP (receiver media player) when it began playing the presentation is order to present supplemental content (pg. 115-116 Section 9.14.1)”
In an analogous art, Giladi recognizes the benefit of capturing a time that advertisements were played out wherein para 171 teaching enabling a media playback device to track and report playout time of displayed advertisements.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467 and ATSC 3.0,  Zalewski and Patel for receiving real-time streams for displaying live broadcast television in conjunction with received NRT data comprising advertisements to be displayed using a script application such as Javascript and a template as relating to the transmission of content using ATSC standards and HTTP DASH which captures a presentation time (i.e., playout time) by further incorporating known elements of Giladi’s invention for displaying multiple different advertisements and tracking and reporting the display time of advertisements because Giladi recognizes the benefit of tracking advertisement impressions and the amount of time that the content was played and the time when it was played.

Claims 44-45 are rejected under U.S.C. 103 as being unpatentable over YAMAGISHI; Yasuaki et al. US 20180288468 A1 (hereafter Yamagishi ‘468) and in further view of YAMAGISHI; YASUAKI US 20170055006 A1 (hereafter Yamagishi ‘006) and in further view of YAMAGISHI; Yasuaki et al. US 20160057467 A1 (Yamagishi ‘467) and in further view of "ATSC Standard: ATSC 3.0 Interactive Content (A/344)", May 2, 2019 (hereafter ATSC 3.0) and in further view of Zalewski; Gary M. US 20100273553 A1 (hereafter Zalewski) and in further view of Patel; Vipul et al. US 10178435 B1 (hereafter Patel) and in further view of Lerman et al., PG Pub 20090018920 (hereafter Lerman).
Regarding claim 44, “wherein the Javascript template indicates respective display quadrants at which the first and second ads are to be presented” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 5, 11, 14, 17, 32-36, 38-40, 42-43, wherein the combination of prior art to Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467, ATSC 3.0, Zalewski and in further view of Patel render obvious the elements with respect to Javascript template for indicating the display of advertisements and wherein Zalewski teaches utilizing metadata for identifying the positions of the presented advertisements (see Zalewski para 44, 71, 76 Interactive content is placed in a particular location on the screen comprising specific horizontal and vertical coordinates and wherein Zalewski Fig. 6 and element 654 is an interactive advertisement in the upper left quadrant).  See also ATSC 3.0 Section 9.7.2 teaching indicating the coordinates in the upper left corner of the scaled window corresponds to indicating a quadrant area.
The motivation to modify Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467, ATSC 3.0, Zalewski and in further view of Patel is further evidenced by Lerman disclosing that multiple different advertisements are placed in the display space divided into quadrants (para 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467 and ATSC 3.0,  Zalewski and Patel for receiving real-time streams for displaying live broadcast television in conjunction with received NRT data comprising advertisements to be displayed using a script application such as Javascript and a template as relating to the transmission of content using ATSC standards and HTTP DASH by further incorporating known elements of Lerman’s invention for displaying multiple different advertisements placed in the display space divided into quadrants in order to present the user with multiple goods or services on the same display screen simultaneously to tailor content to a viewer that matches a plurality of advertisers’ targeted demographics.
Regarding claim 45, “wherein the Javascript template indicates respective quadrants of an inset at which the first and second ads are to be presented, the Javascript template indicating a respective display location at which the inset is to be presented”, s further rejected on obviousness grounds as discussed in the rejection of claims 1, 5, 11, 14, 17, 32-36, 38-40, 42-44, wherein the combination of prior art to Yamagishi ‘468, Yamagishi ‘006, Yamagishi ‘467, ATSC 3.0, Zalewski and in further view of Patel render obvious the elements with respect to Javascript template for indicating the display of advertisements and wherein Zalewski teaches utilizing metadata for identifying the positions of the presented advertisements inserted or overlay on top of media (see Zalewski para 44, 71, 76 Interactive content is placed in a particular location on the screen comprising specific horizontal and vertical coordinates and wherein Zalewski Fig. 6 and element 654 is an interactive advertisement in the upper left quadrant). See also ATSC 3.0 Section 9.7.2 teaching indicating the coordinates in the upper left corner of the scaled window corresponds to indicating a quadrant area.  See also Lerman disclosing that multiple different advertisements are placed in the display space divided into quadrants (para 48).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on generally Monday to Friday 10am-6pm (with alternative Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-270-3950.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421